Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments and arguments are not persuasive over 35 U.S.C. 101 rejections. Absent the preamble and general computer component recitation, the claimed limitations can be done entirely in human-mind with pen and paper. The claims recite steps for parsing and evaluating data at a high level of generality and given their broadest reasonable interpretation encompass abstract mental processes. For example, predicting a resource cost reduction can be performed mathematically on paper. A computer is not necessary to perform this step but instead is being used as a tool to analyze data. Although, some of the claimed limitations recite elements such as training or applying a machine learning model, the machine learning model itself is merely used as a tool to parse and evaluate data. Accordingly, the abstract idea rejections remain.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-14 and 16-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018); and Electric Power Group (Fed. Cir. 2016).
	Claim 1 recites the following:
	A computer-implemented method for improving data center operator efficiency based on data center hardware fault management, comprising: [Additional elements that do not amount to more than the judicial exception, i.e., computer.]
	computer fault [Arbitrary data types.]
	receiving, by one or more processors, a plurality of candidate correlation groups of events in a set of fault events; [Additional elements that do not amount to more than the judicial exception, i.e., processor. Also, abstract idea of collecting data. Mental Process. A human-mind with pen and paper can receive a set of fault events, e.g., receive a paper document of fault events.]
	for each candidate correlation group of events, predicting, by the one or more processors, a resource cost reduction in resolving a respective correlation group of events compared to resolving all events in the respective correlation group individually wherein the predicting further comprises: [Additional elements that do not amount to more than the judicial exception, i.e., processor. Also, abstract idea of analyzing data. Mental Process. A human-mind with pen and paper can predict a resource cost reduction, e.g., mathematically calculating on paper document.]
	predicting, by one or more processors, a first resource cost of resolving the correlation group of events as a group; [Additional elements that do not amount to more than the judicial exception, i.e., processor. Also, abstract idea of analyzing data. Mental Process. A human-mind with pen and paper can predict a first resource cost, e.g., mathematically calculating on paper document.]
	predicting, by one or more processors, a second resource cost as a sum of costs of resolving the events in the group individually; and [Additional elements that do not amount to more than the judicial exception, i.e., processor. Also, abstract idea of analyzing data. Mental Process. A human-mind with pen and paper can predict a second resource cost, e.g., mathematically calculating on paper document.]
	calculating, by one or more processors, a difference in the first and second predicted resource costs to determine the predicted resource cost reduction; [Additional elements that do not amount to more than the judicial exception, i.e., processor. Also, abstract idea of analyzing data. Mental Process. A human-mind with pen and paper can calculate a difference in first and second predicted resource cost, e.g., mathematically calculating on paper document.]
	analyzing, by the one or more processors, the predicted resource cost reductions for the plurality of candidate correlation groups of events; and [Additional elements that do not amount to more than the judicial exception, i.e., processor. Also, abstract idea of analyzing data. Mental Process. A human-mind with pen and paper can analyze predicted resource cost, e.g., analyzing paper document data.]
	selecting, by the one or more processors, a candidate correlation group based on the analysis of predicted resource cost reductions. [Additional elements that do not amount to more than the judicial exception, i.e., processor. Also, abstract idea of analyzing data. Mental Process. A human-mind with pen and paper can select a group based on analysis of predicted resource cost reductions, e.g., mathematically calculating on paper document.]
	Subject Matter Eligibility Test (MPEP 2106 35 U.S.C. 101 Analysis):
	Step 1 (Statutory Categories)- is the claim to a process, machine, manufacture, or composition of matter? Yes, claim is to “a computer-implemented method for document handling…” See above [rationale] for detailed explanation.
	Step 2A (Judicial Exceptions)- is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea? Yes, claim is directed to collecting, analyzing, manipulating and displaying data (i.e., receive, apply, select). See above [rationale] for detailed explanation.
	Step 2B (Inventive Concept)- does the claim recite additional elements that amount to significantly more than the judicial exception? No, claim recites additional elements such as generic computer elements for implementing the abstract idea, i.e., computer. See above [rationale] for detailed explanation.
	Conclusion (Eligibility)- Claim is not eligible subject matter under 35 U.S.C. 101.
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 3 recites the following:
	The method as claimed in claim 1, wherein analyzing the predicted resource cost reductions further comprises: ranking, by the one or more processors, the candidate correlation groups of events by the predicted resource cost reduction. [Abstract idea of analyzing data. Mental Process.]
	computer fault [Arbitrary data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 4 recites the following:
	The method as claimed in claim 1, wherein the candidate correlation groups are discrete groups of events or groups with overlapping events including sub-groups of events. [Arbitrary data types.]
	computer fault [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 5 recites the following:
	The method as claimed in claim 4, wherein analyzing the predicted resource cost reduction further comprises: [Abstract idea of analyzing data. Mental Process.]
	calculating, by the one or more processors, combined predicted cost reductions of sub- group of events; and [Abstract idea of analyzing data. Mental Process.]
	comparing, by the one or more processors, the result to a predicted cost reduction of a whole group of events. [Abstract idea of analyzing data. Mental Process.]
	computer fault [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 6 recites the following:
	The method as claimed in claim 1, wherein the resource costs are measured for an event or a group of events as one or more selected from the group consisting of: personnel time required to resolve, resource downtime to resolve, and loss of service cost to resolve. [Abstract idea of analyzing arbitrary data types. Mental Process.]
	computer fault [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 7 recites the following:
	The method as claimed in claim 1, wherein predicting a first resource cost further comprises: applying, by one or more processors, a first machine learning model trained to predict resource costs for resolving correlation groups of events based on input vectors defining features of the correlations. [Abstract idea of analyzing data. Mental Process.]
	computer fault [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 8 recites the following:
	The method as claimed in claim 7, wherein the input vectors define features of the correlations in the form of one or more selected from the group consisting of: a severity of events in the group, a source of each event in the group, a number of events in the group, a number of resourced affected, patterns of when the group occurs, a duration of the group, a frequency of words in the group, and a degree of connectivity for events that match resources of a topology in the group. [Arbitrary data types.]
	computer fault [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 9 recites the following:
	The method as claimed in claim 7, further comprising: providing, by the one or more processors, feedback to the first machine learning model of resource costs of resolving a correlation group of events for continued training of the model. [Abstract idea of sending data. Mental Process.]
	computer fault [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 10 recites the following:
	The method as claimed in claim 1, wherein predicting a second resource cost further comprises: applying, by the one or more processors, a second machine learning model trained to predict resource costs for resolving individual events based on input vectors defining features of the individual events. [Abstract idea of analyzing data. Mental Process.]
	computer fault [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 11 recites the following:
	The method as claimed in claim 10, wherein the input vectors define features of the individual events in the form of one or more selected from the group consisting of: when the event occurred; a severity of the event; a location of the event; a description of the event. [Abstract idea of analyzing arbitrary data types. Mental Process.]
	computer fault [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 12 recites the following:
	The method as claimed in claim 10, further comprising: providing, by the one or more processors, feedback to the second machine learning model of resource costs of resolving individual events for continued training of the model. [Abstract idea of sending data. Mental Process.]
	computer fault [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 13 recites the following:
	The method as claimed in claim 1, wherein the plurality of candidate correlations of groups of events in a set of fault events are provided by a correlation system and are based on different discovered inferences between events. [Abstract idea of sending arbitrary data types. Mental Process.]
	computer fault [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claims 14, 16 and 17 are rejected based on similar rationale given to claims 1, 7 and 10, respectively.
	Claim 18 is rejected based on similar rationale given to claim 1.
	Claim 19 recites the following:
	A computer-implemented method for improving data center operator efficiency based on data center hardware fault management comprising: [Additional elements that do not amount to more than the judicial exception, i.e., computer.]
	computer events [Arbitrary data types.]
	providing a first machine learning model trained to predict resource costs for resolving correlation groups of events based on input vectors defining features of the correlation groups; [Abstract idea of analyzing data. Mental Process.]
	providing a second machine learning model trained to predict resource costs for resolving individual events based on input vectors defining features of the individual events; [Abstract idea of analyzing data. Mental Process.]
	for a discovered correlation of a group of events: applying, by one or more processors, the first machine learning model to predict a first resource cost for resolving the group of events as a correlation group; [Abstract idea of analyzing data. Mental Process.]
	applying, by the one or more processors, the second machine learning model to predict a second resource cost for resolving the group of events as individual events; and [Abstract idea of analyzing data. Mental Process.]
	predicting, by the one or more processors, a resource cost reduction in resolving a correlated of a group of events compared to a total resource cost of resolving all the events in the group individually based on calculating, by the one or more processors, a difference in the first and second resource costs. [Abstract idea of analyzing data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
(Another example is Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53.). MPEP 2106.04(a)(2) Mathematical Concepts and Mental Processes.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 20 recites the following:
	The method as claimed in claim 19, wherein providing a first machine learning model trained to predict resource costs for resolving correlation groups of events based on input vectors defining features of the correlation groups further comprises: [Abstract idea of analyzing data. Mental Process.]
	training, by one or more processors, the first machine learning model based on resolved correlation group event analysis including resource cost feedback of correlation groups of events. [Abstract idea of analyzing data. Mental Process.]
	computer events [Arbitrary data types.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claim 21 recites the following:
	The method as claimed in claim 19, wherein providing a second machine learning model trained to predict resource costs for resolving individual events based on input vectors defining features of the individual events further comprises: [Abstract idea of analyzing data. Mental Process.]
	training, by one or more processors, the second machine learning model based on resolved event analysis including resource cost feedback of individual events. [Abstract idea of analyzing data. Mental Process.]
	computer events [Arbitrary data types]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
	Claims 22-24 are rejected based on similar rationale given to claims 19-21.
	Claim 25 recites the following:
	The method as claimed in claim 22, further comprising:
	computer fault [Arbitrary data types.]
	receiving, by the one or more processors, feedback to the first machine learning model of resource costs of resolving a correlation group of events for continued training of the model; and [Abstract idea of collecting data. Mental Process.]
	receiving, by the one or more processors, feedback to the second machine learning model of resource costs of resolving individual events for continued training of the model. [Abstract idea of collecting data. Mental Process.]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself and is not necessarily rooted in computer technology. The method merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. Accordingly, the claimed invention takes a general approach and applies it to an application of choice. This general approach could be applied to any application within or outside of computer technology. For example, the approach could be used to monitor a business process for anomalies.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor, memory, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699. The examiner can normally be reached Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113